Case 2:15-cr-20382-VAR-MKM ECF No. 187 filed 07/13/20     PageID.3180   Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

            Plaintiff,
                                             Case No. 15-20382
 v.                                          Honorable Victoria A. Roberts

 PAUL NICOLETTI,

      Defendant.
 _________________________________/

 ORDER GRANTING DEFENDANT’S MOTION FOR RECONSIDERATION
                      [ECF No.185]
      I.       INTRODUCTION
      On June 23, 2015, the United States charged Paul Nicoletti (“Nicoletti”) in

 a four-count indictment — one count of conspiracy to commit bank fraud in

 violation of 18 U.S.C. § 1349 and three counts of aiding and abetting bank

 fraud in violation of 18 U.S.C. §§ 1344(2). On May 5, 2019, a jury convicted

 Nicoletti on all four counts.

      Post-trial, Nicoletti submitted a Motion to Amend/Correct Restitution [ECF

 No. 174]. In denying his motion, the court only addressed the amount of

 restitution, not the schedule of payments.

      For the reasons stated, the Court GRANTS Nicoletti’s motion.

      II.      LEGAL STANDARD
                                         1
Case 2:15-cr-20382-VAR-MKM ECF No. 187 filed 07/13/20       PageID.3181   Page 2 of 6




    Local Rule 7.1(h)(3) provides the Court's standard of review for a motion

 for reconsideration:

               Generally, and without restricting the court’s discretion, the
           court will not grant motions for ... reconsideration that merely
           present the same issues ruled upon by the court, either expressly
           or by reasonable implication. The movant must not only
           demonstrate a palpable defect by which the court and the parties
           and other persons entitled to be heard on the motion have been
           misled but also show that correcting the defect will result in a
           different disposition of the case.


    E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious,

 clear, unmistakable, manifest or plain.” Mich. Dep't of Treasury v. Michalec,

 181 F. Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm

 for the Court to grant a motion for reconsideration.”

    The Court should grant a motion for reconsideration if the movant

 demonstrates a palpable defect by which the court and the parties have been

 misled and that a different disposition of the case must result from a

 correction thereof. Williams v. McGinnis, 192 F.Supp.2d 757, 759 (E.D. Mich.

 2002); MCI Telecommunications Corp. v. Michigan Bell Telephone Co., 79

 F.Supp.2d 768, 797 (E.D. Mich. 1999).

    III.      ANALYSIS

           A. Procedural Background


                                           2
Case 2:15-cr-20382-VAR-MKM ECF No. 187 filed 07/13/20      PageID.3182   Page 3 of 6




    The Court only addressed Nicoletti’s challenge to the amount of

 restitution.

    Nicoletti continues to challenge the schedule of payments set forth in the

 Court’s Judgment. [ECF No. 168, PageID.2346]. Nicoletti says he is unable

 to make a lump sum payment in the amount of $5,479,151.58.

       B. Schedule Of Payments

    The Court set forth a schedule for payment and ordered a lump sum

 payment of $5,479,151.58. See Day, 418 F.3d at 761 (“the most direct, and

 most efficient, way for a district court to perform its statutory duty is to fix a

 payment schedule and to set forth that schedule at the time of sentencing,

 even if later events might require its amendment”).

    The Court must “specify in the restitution order the manner in which and

 the schedule according to which, the restitution is to be paid, in consideration

 of – (A) the financial resources and other assets of the defendant, including

 whether any of these assets are jointly controlled; (B) projected earnings and

 other income of the defendant; and (C) any financial obligations of the

 defendant; including obligations to dependents.” 18 U.S.C. § 3664(f)(2).

    Pursuant to § 3664(f)(2), Nicoletti’s economic circumstances are relevant

 for the Court in determining the manner of and schedules for restitution

                                         3
Case 2:15-cr-20382-VAR-MKM ECF No. 187 filed 07/13/20    PageID.3183    Page 4 of 6




 payments. for paying restitution. Day, 418 F.3d at 758 (“the district court is

 required to consider the financial resources of the defendant with respect to

 the method and schedule of payments”); Bright, 353 F.3d at 1122 (“[t]he

 defendant's economic circumstances factor in only in fashioning the manner

 of and schedule for paying restitution”); United States v. Crawford, 169 F.3d

 590, 592 n.1 (9th Cir. 1999) (section 3664(f)(1)(A) precludes the court from

 considering a defendant's economic circumstances when setting the amount

 of the restitution, but the court may take such circumstances into account

 when setting the method and schedule by which restitution is to be paid)

 (citing § 3664(f)(2)& (3)).

    Nicoletti’s income is approximately $1,680.00 per month. He works as a

 tow truck driver. Nicoletti reported monthly expenses of $6,075.00. Given his

 financial situation, the Court recognizes that Nicoletti has no ability to make

 a lump sum restitution payment, and his ability to pay will be limited during

 his term of incarceration as well. The Court notes that Nicoletti could earn a

 comparable salary following his release from incarceration.

    The Court finds that Nicoletti will have an earning capacity for long-term

 satisfaction of the restitution amount. However, the Court further finds that

 Nicoletti does not have the ability to pay a lump sum of the restitution ordered

 at this time. [ECF No. 168].
                                        4
Case 2:15-cr-20382-VAR-MKM ECF No. 187 filed 07/13/20      PageID.3184   Page 5 of 6




    Beginning immediately, Nicoletti must pay at least 10% of his gross

 monthly income, before surrendering to the Bureau of Prisons on January 2,

 2021. If, after considering Nicoletti’s economic circumstances and

 responsibilities, the United States Probation Officer determines that more or

 less should be due on a monthly basis, the United States Probation Officer

 may require Nicoletti to pay at least such amount, with notice to the him,

 United States Attorney, and the Court, subject to de novo review by this

 Court. Finally, not later than thirty (30) days after any change occurs, Nicoletti

 must notify the United States Probation Officer, the United States Attorney,

 and this Court of any material change in economic circumstances that might

 affect Nicoletti’s ability to pay restitution, and any change in mailing or

 residence address.

    While incarcerated, Nicoletti must pay, through the Bureau of Prisons

 Inmate Financial Responsibility Program, $25.00 per quarter, or no less than

 50% of the funds available to Nicoletti per quarter, whichever sum is greater.

 The Bureau of Prisons may require Nicoletti to pay at least such amount,

 with notice to him, the United States Attorney, and the Court, subject to de

 novo review by this Court. Any portion of the restitution that is not paid in full

 at the time of defendant's release from imprisonment must become a

 condition of supervision. The United States Bureau of Prisons, the United

                                         5
Case 2:15-cr-20382-VAR-MKM ECF No. 187 filed 07/13/20      PageID.3185   Page 6 of 6




 States Probation Office, and the United States Attorney's Office must monitor

 the payment of restitution, and reassess and report to the Court any change

 in Nicoletti’s ability to pay restitution.

    Upon release from incarceration, the defendant must again pay at least

 10% of his gross monthly income, starting sixty (60) days after release from

 the Bureau of Prisons.

    IV.    CONCLUSION

    The Clerk must prepare a judgment incorporating the amended schedule

 of payments set forth in this order. The Clerk must also provide a copy of this

 Memorandum and Order to the United States Bureau of Prisons and to the

 United States Probation Office for forwarding to the United States

 Sentencing Commission.

 IT IS ORDERED.

                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

 Dated: July 13, 2020




                                              6
